This appeal is from a decree of the Jefferson County Circuit Court, in Equity, sustaining the defendant's demurrer to the bill as last amended.
The bill is filed by the State for its own use, and for the use of the Board of Education of the City of Birmingham, against Williams as Superintendent of Banks, and H. A. Burns as Liquidating Agent of the Bank of Ensley, and seeks to impress such assets with the sovereign preferential right of payment over other creditors and depositors of said suspended bank.
The averments of the bill are identical with the bill filed in the companion case, State v. Williams, Supt of Banks, et al., 181 So. 792,1 this day decided, except in this case the bill avers that the said Bank of Ensley was designated as a depository for state funds.
The demurrer which was sustained assails the equity and sufficiency of the bill on the same grounds as the demurrer assails the bill in the companion case.
The decree of the circuit court is affirmed on the authority of the opinion in said companion case.
Affirmed.
ANDERSON C. J., and BROWN and KNIGHT, JJ., concur.
1 Ante, p. 272. *Page 276